DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims 1, 13, and 18 are objected to.
In light of the amended claims, the claims are rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims have overcome the prior 35 U.S.C. 101 rejection.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/17/2021, the following has occurred: claims 1, 4, 13, 16, and 18 have been amended; claims 2-3, 5-12, 14-15, 17, and 19-20 have remained unchanged; and no new claims have been added.
Claims 1-20 are pending.
Effective Filing Date: 11/29/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 January 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
35 U.S.C. 101 Rejections:
Applicant made arguments directed towards the previous 101. Applicant’s arguments on page 12 directed towards the combination of analysis improving the accuracy of the treatment templates over time. Applicant’s arguments are persuasive. Examiner withdraws the previous 101 rejection.

35 U.S.C. 103 Rejections:
Applicant argues with respect to elements of the amended “configuring” step including the “historical treatment points, historical adjusted treatment points, and historical treatment data” and claims that the Douglas citation used to address this limitation is not similar to the Douglas citation used to address the “treatment responses”. In light of the amendments to the claims as a whole, Examiner has amended the rejection to address the changes below in the 35 U.S.C. 103 rejection section.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 18 each recite “the treatment points comprising a treatment technique and a specific location to conduct a treatment”. Examiner is unsure whether each point of the treatment points comprises a treatment technique and a specific location or if the collective “treatment points” comprises a singular treatment technique and a singular, specific location. Accordingly, the claims are unclear and indefinite. Examiner is interpreting that each point of the “treatment points” comprises of a technique and a location.
Claims 1, 13, and 18 recite the limitation “the analysis” in the fifth to last line of each claim. There is insufficient antecedent basis for this limitation in the claim.
Further, claims 1, 13, and 18 each recite an “identifying” step that includes “and applying an analytic analysis against the treatment responses” in the fourth to last line of each claim. This “identifying” limitation is unclear and indefinite. First, an identification of adjusted treatment points is occurring based on an analysis where the analysis is assumed to be referring to the preceding “analyzing” step. To illustrate this Examiner has bold-faced and underlined the limitations below.
--analyzing, by the cognitive assistant, the treatment responses using natural language processing, image analysis, and learning modules;
--identifying, by the cognitive assistant, adjusted treatment points based on the analysis and applying an analytic analysis against the treatment responses.

The bold-faced limitations indicate one continuous thought and the underlined portion of the “identifying” step corresponds to the entire “analyzing” step which precedes it. The addition of the application of the analytic analysis is an afterthought in the current claim construction. Paragraph [0028] of Applicant’s specification states that the adjusted treatment points are generated by applying analytic analysis against the treatment responses. This would mean that the “analysis” of the claimed “identifying” step refers to the analytics analysis. Currently the claims are not written in such a manner. The claims would need to be reconstructed in a clearer manner to indicate this.
Claims 2-12, 14-17, and 19-20 are rejected based on their dependency on the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0129186 to Douglas et al. in view of U.S. 2014/0081659 to Nawana et al. further in view of U.S. 2019/0343717 to Yim and further in view of U.S. 2011/0238434 to Froehlich.
As per claim 1 (and similarly claims 13 and 18), Douglas et al. teaches a computer-implemented method comprising:
--configuring, by the cognitive assistant, one or more treatment templates on the cognitive assistant; (see: paragraph [0008] where the treatment protocols (templates) are automatically adapted, and thus, configured)
--implement a current treatment; (see: paragraph [0007] where a medical device receives and initial treatment parameter operating point)
--collecting, by the cognitive assistant, real time patient treatment responses from the computing device, the treatment responses comprising at least one of biometric responses, treatment gestures, and treatment feedback; (see: paragraphs [0021] – [0022] where feedback information is received from the patient by the AI system and this feedback includes treatment feedback. Also see: paragraph [0023] where there is biometric data included in the feedback information. Further see: paragraph [0044] where the treatment protocols are updated in real-time)
--analyzing, by the cognitive assistant, the treatment responses using learning modules; (see: paragraph [0023] where the feedback data is analyzed. Further see: paragraph [0072] where the AI system may use a machine learning algorithm (learning modules))
--identifying, by the cognitive assistant, adjusted treatment points based on the analysis and applying an analytic analysis against the treatment responses; (see: paragraph [0022] where the treatment parameters are adapted by an artificial intelligence (AI) application based on feedback sensor data and/or patient feedback. Accordingly, adjusted treatment points (adapted treatment parameters) are being identified by the AI (a cognitive assistant) based on an analysis (analytic analysis) of at least the patient feedback (treatment responses)) and
--generating, by the cognitive assistant, a second treatment template using the patient treatment responses and the adjusted treatment points, wherein the second treatment template is used to generate future instructions for treating the problem area (see: paragraph [0022] where the AI system can adjust the operating point parameters for future treatments, thus the feedback here is used to generate instructions/a template that is used to treat the problem area for future treatments).
Douglas et al. may not further, specifically teach:
1) --configuring, by the cognitive assistant, a plurality of treatment templates on the cognitive assistant based on historical treatment points, historical adjusted treatment points, and historical treatment responses, the plurality of treatment templates comprising service criteria and treatment points, the treatment points comprising a treatment technique and a specific location to conduct a treatment, wherein the historical adjusted treatment points are adjusted historical treatment points based on the historical treatment responses;
2) --analyzing using natural language processing and image analysis; and

--implement a current treatment as:
3) --receiving, by the cognitive assistant, a treatment request from a computing device, the treatment request comprising an identification of a problem area of a user of the computing device;
4) --selecting, by the cognitive assistant, a first treatment template from the plurality of treatment templates that correlates with the treatment request, the first treatment template including the treatment points; and
5) --transmitting, by the cognitive assistant, the treatment points from the treatment template to the computing device.

Nawana et al. teaches:
1) --configuring, by the cognitive assistant, a plurality of treatment templates on the cognitive assistant based on historical treatment points, historical adjusted treatment points, and historical treatment responses, (see: paragraph [0162] where the module is continuously receiving information regarding multiple patients to help determine efficacy of a particular patient’s treatment plan. The module can then determine if a patient’s treatment plan should be modified based on the effectiveness for a particular treatment aspect. Accordingly, there are a plurality of templates (plans) here that are determined by the cognitive assistant (module) based on historical treatment points (treatment plans), historical adjusted treatment points (updated treatment plans), and historical treatment responses (the feedback received from the patients which determine effectiveness of a treatment aspect). This may all be historical information as the module is continuously receiving this information) wherein the historical adjusted treatment points are adjusted historical treatment points based on the historical treatment responses (see: paragraph [0162] where the historical adjusted treatment points (updated treatment plans) are adjusted historical treatment points (treatment plans) based on the historical treatment responses (the feedback received from the patients which determine effectiveness)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) configure, by the cognitive assistant, a plurality of treatment templates on the cognitive assistant based on historical treatment points, historical adjusted treatment points, and historical treatment responses, wherein the historical adjusted treatment points are adjusted historical treatment points based on the historical treatment (see: paragraph [0019] of Nawana et al.) by improving the effectiveness of the treatment (see: paragraph [0101] of Nawana et al.).

Yim teaches:
1) --the plurality of treatment templates comprising service criteria and treatment points, (see: paragraph [0068] where a mapping unit 120 considers the size or location of the anatomical structure and maps the determined standard locations of the acupoints onto a 3D image. The templates here include a service criteria (sizes of body parts) and treatment points (standard locations based on sizes of body parts)) the treatment points comprising a treatment technique and a specific location to conduct a treatment (see: paragraph [0068] where the treatment points (standard locations) comprise specific acupoint locations and a treatment technique (direction and depth of needle)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) the plurality of treatment templates comprise service criteria and treatment points, the treatment points comprising a treatment technique and a specific location to conduct a treatment as taught by Yim in the method as taught by Douglas et al. and Nawana et al. with the motivation(s) of being a treatment used to treat diseases (see: paragraph [0118] of Yim) and also improving the accuracy and safety of the treatment (see: paragraph [0144] of Yim).

Froehlich teaches:
2) --analyzing using natural language processing (see: paragraph [0051] where there is analysis using keyword or phrase recognition) and image analysis (see: FIG. 9 and paragraph [0068] where there is image analysis of an image); and
--“implement a current treatment” as:
3) --receiving, by the cognitive assistant, a treatment request from a computing device, the treatment request comprising an identification of a problem area of a user of the computing device; (see: paragraphs [0051] – [0052] where a request is received for treatment of a condition (problem area) from a user’s device by a medical treatment protocol application)
4) --selecting, by the cognitive assistant, a first treatment template from the plurality of treatment templates that correlates with the treatment request, the first treatment template including the treatment points; (see: paragraph [0053] where a request is processed and a treatment protocol template is identified. Also see: paragraph [0054] where the treatment template includes treatment parameters (treatment points). The treatment points of the Yim reference are considered to be treatment parameters so the points here may be the ones as previously described and addressed using paragraph [0068] of the Yim citation) and
5) --transmitting, by the cognitive assistant, the treatment points from the treatment template to the computing device (see: paragraph [0054] where the treatment protocol template is transmitted to the user. The protocol here includes treatment parameters (treatment points). The treatment points of the Yim reference are considered to be treatment parameters so the points here may be the ones as previously described and addressed using paragraph [0068] of the Yim citation).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) receive, by the cognitive assistant, a treatment request from a computing device, the treatment request comprising an identification of a problem area of a user of the computing device, 4) select, by the cognitive assistant, a first treatment template from the plurality of treatment templates that correlates with the treatment request, the first treatment template including the treatment points, and 5) transmit, by the cognitive assistant, the treatment points from the treatment template to the computing device as taught by Froehlich in the method as taught by Douglas et al., Nawana et al., and Yim in combination with the motivation(s) of preparing treatment protocols for distribution to medical personnel (see: paragraph [0002] of Froehlich).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) analyze using natural language processing and image analysis as taught by Froelich for how the analysis is performed of as disclosed by Douglas et al., Nawana et al., and Yim in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Douglas et al., Nawana et al., and Yim in combination teaches of an analysis of treatment responses using learning modules thus one could substitute where some of the analysis is performed using image analysis and NLP to obtain predictible results of analyzing treatment responses. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 1, see discussion of claim 1. Douglas et al. may not further specifically teach wherein the treatment request further comprises user data, the user data including health history and physical data.
Froehlich further teaches wherein the treatment request further comprises user data, the user data including health history and physical data (see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including stage of disease (health history) as well as patient’s gender or tumor location (physical data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 2, see discussion of claim 2. Douglas et al. may not further, specifically teach wherein selecting the first treatment template comprises:
--identifying the problem area of the user and the user data of the user from the treatment request; and
--selecting the treatment template with treatment suggestions based on the health history and the physical data for the problem area.
Froehlich further teaches wherein selecting the first treatment template comprises:
(see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including tumor location (problem area). This information is being identified in the request and a treatment protocol template is being selected based on this request) and
--selecting the treatment template with treatment suggestions based on the health history and the physical data for the problem area (see: paragraphs [0052] – [0053] where a treatment protocol template is selected based on the request which contains the user’s information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 2, see discussion of claim 2. Douglas et al. and Nawana et al., Yim in combination may not specifically, further teach:
--wherein each treatment template includes treatment points for a problem area, and
--categorizing the one or more templates based on the problem area.
Yim further teaches:
--wherein each treatment template includes treatment points for a problem area, (see: paragraphs [0117] and [0144] where there are templates with acupoint locations depending on the type of diseases) and
--categorizing the one or more templates based on the problem area (see: paragraph [0057] where the locations of the acupoints are determined in consideration of the locations of anatomical structures of the human body. Thus, the template of acupoints which is selected is determined based on the problem area, and thus, categorized by the are/location of the anatomical structures).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Douglas et al., Nawana et al., and Yim may not further, specifically teach wherein configuring the one or more treatment templates comprises:
--generating one or more treatment templates based on the health history and the physical data, and
--the treatment points specific to the health history and the physical data.
Froehlich further teaches wherein configuring the one or more treatment templates comprises:
--generating one or more treatment templates based on the health history and the physical data, (see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including stage of disease (health history) as well as patient’s gender or tumor location (physical data). Also see: paragraph [0053] where at least one template is generated) and
--the treatment points specific to the health history and the physical data (see: paragraph [0053] where a treatment protocol (treatment points) is specific to the health history (disease condition of patient) and physical data (location of tumor)).


As per claim 8, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 1, see discussion of claim 1. Douglas et al. further teaches wherein the treatment feedback includes user feedback of the treatment points, (see: paragraph [0022] where the adjusted treatments are treatments (treatment points) which are adjusted based on patient feedback) wherein user feedback is feedback inputted to the computing device (see: paragraphs [0022] and [0023] where the treatment system 135 is collecting feedback information and the AI of that system is using this feedback information).

As per claim 9, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 1, see discussion of claim 1. Douglas et al. may not further, specifically teach wherein generating the second treatment template using the patient treatment responses comprises:
--determining that the adjusted treatment points are treatment points of the problem area; and
--generating a treatment template with the adjusted treatment points.
Nawana further teaches wherein generating the second treatment template using the patient treatment responses comprises:
--determining that the adjusted treatment points are treatment points of the problem area; (see: paragraph [0162] where a determination is being made if a treatment plan should be modified based on effectiveness of another patient’s particular treatment aspect. The treatment plans are based on a patient’s diagnosis, thus, the treatment plan is associated with the problem area. Similarly, the adjusted plan is also related to the problem area) and
--generating a treatment template with the adjusted treatment points (see: paragraph [0162] where an adjusted treatment plan thus aspects/parameters associated with the treatment plan are being updated. The treatment points of the Yim reference are considered to be treatment parameters so the points here may be the ones as previously described and addressed using paragraph [0068] of the Yim citation).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 9, see discussion of claim 9. Douglas et al. in combination may not further, specifically teach wherein the second treatment template is a customized treatment template for the user.
Nawana et al. further teaches wherein the second treatment template is a customized treatment template for the user (see: paragraph [0162] where modified treatment plan is a customized plan for the user because it is appropriate for the user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Douglas et al., Nawana et al., Yim, and Froehlich in combination teaches the method of claim 1, see discussion of claim 1. Douglas et al. and Nawana et al. in combination may not specifically, further teach wherein the received treatment request includes a treatment skill level of the user, the treatment skill level indicating a competence of the user in executing possible methods of treatment.
Yim further teaches wherein the received treatment request includes a treatment skill level of the user, the treatment skill level indicating a competence of the user in executing possible methods of treatment (see: paragraph [0136] where the skill level of the user is taken into account when determining the mapping of the acupoints).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 11, see discussion of claim 11. Douglas et al. and Nawana et al. in combination may not further, specifically teach wherein the treatment points comprise treatment instructions at the treatment skill level of the user.
Yim further teaches wherein the treatment points comprise treatment instructions at the treatment skill level of the user (see: paragraph [0136] where practitioner-customized safe acupuncture information is provided based on the skill level, thus the treatment is being transmitted at the skill level of the user because the user is capable of performing the treatment).


As per claim 14, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the system of claim 13, see discussion of claim 13. Douglas et al., Nawana et al., and Yim may not further, specifically teach wherein the treatment request further comprises user data, the user data including health history and physical data.
Froehlich further teaches wherein the treatment request further comprises user data, the user data including health history and physical data (see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including stage of disease (health history) as well as patient’s gender or tumor location (physical data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 15, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the system of claim 14, see discussion of claim 14. Douglas et al., Nawana et al., and Yim, may not further, specifically teach wherein selecting the first treatment template comprises:
--identifying the problem area of the user and the user data of the user from the treatment request; and
--selecting the treatment template with treatment suggestions based on the health history and the physical data for the problem area.
Froehlich further teaches wherein selecting the first treatment template comprises:
--identifying the problem area of the user and the user data of the user from the treatment request; (see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including tumor location (problem area). This information is being identified in the request and a treatment protocol template is being selected based on this request) and
--selecting the treatment template with treatment suggestions based on the health history and the physical data for the problem area (see: paragraphs [0052] – [0053] where a treatment protocol template is selected based on the request which contains the user’s information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 16, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the system of claim 14, see discussion of claim 14. Douglas et al. and Nawana et al. may not further, specifically teach 
--wherein each treatment template includes treatment points for a problem area, and
--categorizing the one or more templates based on the problem area.
Yim further teaches:
(see: paragraphs [0117] and [0144] where there are templates with acupoint locations depending on the type of diseases) and
--categorizing the one or more templates based on the problem area (see: paragraph [0057] where the locations of the acupoints are determined in consideration of the locations of anatomical structures of the human body. Thus, the template of acupoints which is selected is determined based on the problem area, and thus, categorized by the are/location of the anatomical structures).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.
Douglas et al., Nawana et al., and Yim in combination may not specifically, further teach wherein configuring the one or more treatment templates comprises:
--generating one or more treatment templates based on the health history and the physical data, and
--the treatment points specific to the health history and the physical data.
Froehlich further teaches wherein configuring the one or more treatment templates comprises:
--generating one or more treatment templates based on the health history and the physical data, (see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including stage of disease (health history) as well as patient’s gender or tumor location (physical data). Also see: paragraph [0053] where at least one template is generated) and
(see: paragraph [0053] where a treatment protocol (treatment points) is specific to the health history (disease condition of patient) and physical data (location of tumor)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 13, and incorporated herein.

As per claim 19, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the computer program product of claim 18, see discussion of claim 18. Douglas et al., Nawana et al., and Yim in combination may not further, specifically teach wherein the treatment request further comprises user data, the user data including health history and physical data.
Froehlich further teaches wherein the treatment request further comprises user data, the user data including health history and physical data (see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including stage of disease (health history) as well as patient’s gender or tumor location (physical data)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 18, and incorporated herein.

As per claim 20, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the computer program product of claim 19, see discussion of claim wherein selecting the first treatment template comprises:
--identifying the problem area of the user and the user data of the user from the treatment request; and
--selecting the treatment template with treatment suggestions based on the health history and the physical data for the problem area.
Froehlich further teaches wherein selecting the first treatment template comprises:
--identifying the problem area of the user and the user data of the user from the treatment request; (see: paragraphs [0051] – [0052] where there is user data in the form of condition/disease information including tumor location (problem area). This information is being identified in the request and a treatment protocol template is being selected based on this request) and
--selecting the treatment template with treatment suggestions based on the health history and the physical data for the problem area (see: paragraphs [0052] – [0053] where a treatment protocol template is selected based on the request which contains the user’s information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 18, and incorporated herein.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0129186 to Douglas et al. in view of U.S. 2014/0081659 to Nawana et al. further in .
As per claim 5, Douglas et al., Nawana et al., Yim, and Froehlich in combination teach the method of claim 4, see discussion of claim 4. The combination may not further, specifically teach wherein selecting the first treatment template comprises:
--identifying a category of the problem area of the user;
--determining the one or more templates assigned to the identified category; and
--selecting the treatment template from the one or more templates assigned to the identified category based on the health history and the physical data for the problem area.

Morris teaches:
--wherein selecting the first treatment template comprises:
--identifying a category of the problem area of the user; (see: column 10, lines 34-52 where classification information of an injury (category of a problem area of the user) is being received, and thusly, identified by this invention)
--determining the one or more templates assigned to the identified category; (see: column 10, lines 34-52 where a recommendation (template) is determined based on the received information from the user which includes the classification of an injury information (identified category information)) and
--selecting the treatment template from the one or more templates assigned to the identified category based on the health history and the physical data for the problem area (see: column 10, lines 34-52 where a recommendation (treatment template) is selected and recommended based on the received information from the user that includes injury information (history and physical data for the problem area)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein selecting the first treatment template comprises: identifying a category of the problem area of the user, determining the one or more templates assigned to the identified category, and selecting the treatment template from the one or more templates assigned to the identified category based on the health history and the physical data for the problem area as taught by Morris in the method as taught by Douglas et al., Nawana et al., Yim, and Froehlich in combination with the motivation(s) of improving medical decision making (see: column 11, lines 25-27 of Morris).
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0129186 to Douglas et al. in view of U.S. 2014/0081659 to Nawana et al. further in view of U.S. 2019/0343717 to Yim and further in view of U.S. 2011/0238434 to Froehlich as applied to claim 1, further in view of U.S. 2017/0039045 to Abrahami et al.
As per claim 6, Douglas et al., Nawana et al., Yim, and Froehlich in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the treatment points include at least one of visual and audio instructions to treat the problem area.

Abrahami et al. teaches:
(see: paragraph [0029] where there are audio and visual instructions for a treatment point (hypnotherapy session)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the treatment points include at least one of visual and audio instructions to treat the problem area as taught by Abrahami et al. in the method as taught by Douglas et al., Nawana et al., Yim, and Froehlich in combination with the motivation(s) of using alteration techniques (treatments) to improve various areas of life, in solving specific problems affecting the well-being of a person (see: paragraph [0003] of Abrahami et al.).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0129186 to Douglas et al. in view of U.S. 2014/0081659 to Nawana et al. further in view of U.S. 2019/0343717 to Yim and further in view of U.S. 2011/0238434 to Froehlich as applied to claims 1 and 13, further in view of U.S. 2013/0218588 to Kehr et al.
As per claim 7, Douglas et al., Nawana et al., Yim, and Froehlich in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein identifying adjusted treatment points comprises:
--analyzing the patient treatment responses to determine whether the patient treatment response is positive or negative;
--AUS820160827AUS0128in response to determining that the patient treatment response is a negative response, collecting additional patient treatment responses;
--analyzing the additional patient treatment responses to determine whether the additional patient treatment response is positive or negative; and
--in response to determining that the additional patient treatment responses are positive, determining adjusted treatment gestures, wherein the adjusted treatment gestures are adjusted treatment points.

Kehr et al. teaches:
--wherein identifying adjusted treatment points comprises:
--analyzing the patient treatment responses to determine whether the patient treatment response is positive or negative; (see: paragraphs [0013] and [0112] where treatment outcomes are being analyzed. Also see: paragraph [0017] where it is a goal to provide positive and negative feedback based upon the contemporaneous data (treatment responses))
--AUS820160827AUS0128in response to determining that the patient treatment response is a negative response, collecting additional patient treatment responses; (see: paragraph [0074] where the invention automatically adjusts the patient’s treatment regimen in response to the treatment compliance/progress data. Also see: paragraphs [0077], [0013], [0125], and [0112]. The contemporaneous data here is being continuously monitored here, and thus, if the treatment is adjusted based on a negative response to the initial treatment data is feedback data is then collected to monitor the progress of the patient)
--analyzing the additional patient treatment responses to determine whether the additional patient treatment response is positive or negative; (see: paragraphs [0013] and [0112] where treatment outcomes are being analyzed. Also see: paragraph [0017] where it is a goal to provide positive and negative feedback based upon the contemporaneous data (treatment responses). Also see: paragraphs [0107] and [0125] where this analyzing of the treatment data is happening continuously, thus, the additional treatment responses would also be analyzed for negative or positive feedback) and
--in response to determining that the additional patient treatment responses are positive, determining adjusted treatment gestures, wherein the adjusted treatment gestures are adjusted treatment points (see: paragraph [0074] where the invention automatically adjusts the patient’s treatment regimen in response to the treatment compliance/progress data. Also see: paragraphs [0077], [0013], [0125], and [0112]. When an adjustment is made to dosing schedules due to negative feedback, and if the new, determined dosing schedules produce positive feedback based on the contemporaneous data, the new dosing schedule (adjusted treatment gestures) remains as the successful dosing schedule with regards to the user’s health).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein identifying adjusted treatment points comprises: analyzing the patient treatment responses to determine whether the patient treatment response is positive or negative, AUS820160827AUS0128in response to determining that the patient treatment response is a negative response, collecting additional patient treatment responses, analyzing the additional patient treatment responses to determine whether the additional patient treatment response is positive or negative, and in response to determining that the (see: paragraph [0021] of Kehr et al.).

As per claim 17, Douglas et al., Nawana et al., Yim, and Froehlich in combination teaches the system of claim 13, see discussion of claim 13. The combination may not further, specifically teach wherein identifying adjusted treatment points comprises:
--analyzing the patient treatment responses to determine whether the patient treatment response is positive or negative;
--AUS820160827AUS0128in response to determining that the patient treatment response is a negative response, collecting additional patient treatment responses;
--analyzing the additional patient treatment responses to determine whether the additional patient treatment response is positive or negative; and
--in response to determining that the additional patient treatment responses are positive, determining adjusted treatment gestures, wherein the adjusted treatment gestures are adjusted treatment points.

Kehr et al. teaches:
--wherein identifying adjusted treatment points comprises:
(see: paragraphs [0013] and [0112] where treatment outcomes are being analyzed. Also see: paragraph [0017] where it is a goal to provide positive and negative feedback based upon the contemporaneous data (treatment responses))
--AUS820160827AUS0128in response to determining that the patient treatment response is a negative response, collecting additional patient treatment responses; (see: paragraph [0074] where the invention automatically adjusts the patient’s treatment regimen in response to the treatment compliance/progress data. Also see: paragraphs [0077], [0013], [0125], and [0112]. The contemporaneous data here is being continuously monitored here, and thus, if the treatment is adjusted based on a negative response to the initial treatment data is feedback data is then collected to monitor the progress of the patient)
--analyzing the additional patient treatment responses to determine whether the additional patient treatment response is positive or negative; (see: paragraphs [0013] and [0112] where treatment outcomes are being analyzed. Also see: paragraph [0017] where it is a goal to provide positive and negative feedback based upon the contemporaneous data (treatment responses). Also see: paragraphs [0107] and [0125] where this analyzing of the treatment data is happening continuously, thus, the additional treatment responses would also be analyzed for negative or positive feedback) and
--in response to determining that the additional patient treatment responses are positive, determining adjusted treatment gestures, wherein the adjusted treatment (see: paragraph [0074] where the invention automatically adjusts the patient’s treatment regimen in response to the treatment compliance/progress data. Also see: paragraphs [0077], [0013], [0125], and [0112]. When an adjustment is made to dosing schedules due to negative feedback, and if the new, determined dosing schedules produce positive feedback based on the contemporaneous data, the new dosing schedule (adjusted treatment gestures) remains as the successful dosing schedule with regards to the user’s health).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein identifying adjusted treatment points comprises: analyzing the patient treatment responses to determine whether the patient treatment response is positive or negative, AUS820160827AUS0128in response to determining that the patient treatment response is a negative response, collecting additional patient treatment responses, analyzing the additional patient treatment responses to determine whether the additional patient treatment response is positive or negative, and in response to determining that the additional patient treatment responses are positive, determining adjusted treatment gestures, wherein the adjusted treatment gestures are adjusted treatment points as taught by Kehr et al. in the system as taught by Douglas et al., Nawana et al., Yim, and Froehlich in combination with the motivation(s) of monitoring patients to perform real-time evaluation of data to help improve patient treatment results (see: paragraph [0021] of Kehr et al.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686